--------------------------------------------------------------------------------

THIS ACQUISITION AND JOINT VENTURE AGREEMENT made the _____ day of February,
2014 (the "Execution Date").

AMONG

ENERTOPIA CORPORATION, a corporation duly incorporated under the laws of the
State of Nevada with its executive office at 950-1130 West Pender Street,
Vancouver, British Columbia

("Enertopia")

AND:

GREEN CANVAS LTD., a corporation duly incorporated under the laws of the
Province of Saskatchewan with its registered and records office at 2923 Dewdney
Avenue, Regina, Saskatchewan S4T 0Y1.

("GCL" and together with Enertopia, the "Parties")

AND:

TIM SELENSKI, an individual with an address at 2923 Dewdney Avenue, Regina,
Saskatchewan S4T 0Y1

("Selenski")

WHEREAS:

A. GCL carries on the business of legally producing, manufacturing, propagating,
importing/exporting, testing, researching and developing, marihuana (the
"Business") located at such location having a legal description of NE Sec 08 Twp
24 Rge 05 W3 Extension 0 (the "Property").

B. Tim Selenski is the registered owner of the Property and the sole shareholder
and director of GCL.

C. GCL wishes to acquire a license from Health Canada a license to designate GCL
as a Licensed Producer pursuant to Canada's Marihuana for Medical Purposes
Regulations (the "License")

D. The Parties and Selenski wish to enter into this Agreement to set out the
terms and conditions on which Enertopia may acquire up to a 75% ownership
interest in the Business and the terms and conditions on which the Parties will
form a joint venture to jointly participate in the Business (the "Joint
Venture").

--------------------------------------------------------------------------------

     NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the
premises and the mutual covenants and agreements hereinafter set forth, the
parties hereto agree each with the other as follows:

1. DEFINITIONS AND SCHEDULES

1.01 In this Agreement, unless the context otherwise requires, the following
terms will have the following meanings:

"Effective Date" means the first business day following the day on which GCL has
received the final and duly issued License from Health Canada and has notified
Enertopia of such receipt.

"Environmental Laws" means all applicable civil and criminal foreign, federal,
state or local laws, statutes, ordinances, common law, rule, regulations
relating to pollution or protection of the environment, human health and safety,
and natural resources, including those relating to releases of Hazardous
Materials or otherwise relating to the use, manufacture, processing,
distribution, generation, treatment, storage, disposal, transport or handling of
Hazardous Materials.

"Environmental Liability" means, with respect to any Person, any and all losses,
liabilities, obligations, penalties, claims, lawsuits, criminal charges, claims,
defenses, costs, judgments, trials, proceedings, damages, loss of profits,
disbursements or expenses of any nature (including legal fees and the fees of
consultants and experts and the expenses incurred in the investigation, defense
or follow-up of any lawsuit, claim or proceeding, including any environmental
claim) that may, on any date, be imposed on, incurred by or determined or ruled
against, such person or any of its affiliates, shareholders, directors,
officers, employees and/or agents, to the extent derived from or related to the
exposure to any Hazardous Material, the release, presence, production, use,
handling, emission, transportation, storage, treatment, discharge or disposal of
any Hazardous Material and the infringement or alleged infringement of any
Environmental Law.

"Governmental Authorities" means any governments, whether federal, provincial,
or municipal, and any branch, department or ministry thereof, or any
governmental agency, authority, board, tribunal or commission of any kind
whatsoever.

"Hazardous Material" means all materials, wastes or substances defined by, or
regulated under, any Environmental Laws as a hazardous waste, hazardous
material, hazardous substance, extremely hazardous waste, restricted hazardous
waste, special waste, industrial substance or waste, contaminant, pollutant,
toxic waste, or toxic substance, including petroleum, petroleum-derived products
or wastes, asbestos, radioactive materials or wastes and polychlorinated
biphenyls. The term Hazardous Materials shall include in general any waste,
material or substance that is of a corrosive, reactive, explosive, toxic,
flammable or infectious nature pursuant to the Environmental Laws, including but
not limited to radon gas, asbestos, friable asbestos, asbestos containing
materials, lead and lead based paint, mold, polychlorinated biphenyls, urea
formaldehyde foam insulation, underground or above-ground storage tanks, whether
empty or containing any substance.

"Joint Venture" has the meaning assigned thereto in Section 4.01 of this
Agreement.

--------------------------------------------------------------------------------

"Joint Venture Assets" means those assets listed in Schedule "A" hereto and any
future assets purchased by or on behalf of the Business and all other property,
whether real or personal, which is owned, leased, held, developed, constructed
or acquired for the Business by or on behalf of the Parties.

"Joint Venture Loan" means any and all loans, debts, obligations incurred by the
Parties to operate the Business in accordance with Section 6.02 hereof

"Law" or "Laws" means all applicable domestic and foreign national, federal,
state and local Laws (statutory or common), rules, ordinances, regulations,
grants, concessions, franchises, licenses, orders, directives, judgments,
decrees, and other governmental restrictions, including permits and other
similar requirements, whether legislative, municipal, administrative or judicial
in nature.

"Lease Agreement" means the lease agreement between GCL and Selenski dated
August 1, 2013 pursuant to which the Property is leased by GCL from Selenski.

"Liabilities" means: (i) any and all penalties, costs, losses, damages,
judgments, settlements, disbursements, expenses, fees, obligations, debts,
duties, judgments and other liabilities howsoever characterized, whether known
or unknown, accrued or unaccrued, actual, contingent or otherwise, and any and
all actions, claims, contests, suits, proceedings, demands and other judicial or
administrative actions seeking to impose any of the foregoing; and (ii)
Environmental Liabilities.

"LOI" means the letter of intent dated February 7, 2014 between Enertopia and
GCL.

"MMPR" means the Canadian Marihuana for Medical Purposes Regulations.

"Management Agreements" has the meaning assigned thereto in Section 6.01.

"Management Compensation" has the meaning assigned thereto in Section 6.01.

"Mortgage" means the mortgage in the amount of $86,000 in favour of Conexus
Credit Union 2006 which mortgage is registered as an interest against the
Property.

"Net Profits" means income available for distribution to the Parties after
deducting all expenses incurred by the Business including but not limited
payment of the Management Compensation.

"Operations" means all activities carried out by the Manager in respect of the
Business.

"Ownership Interest" means all the right, title and interest of a Party in and
to the Joint Venture, the Joint Venture Assets, any Joint Venture Loan and
accrued interest thereon and the Party's interest in and to this Agreement.

"Permitted Encumbrances" means:

--------------------------------------------------------------------------------


  a.

liens for Taxes, assessments and governmental charges due and being contested in
good faith and diligently by appropriate proceedings (and for the payment of
which adequate provision has been made);

        b.

servitudes, easements, restrictions, rights of parties in possession, zoning
restrictions, encroachments, reservations, rights-of-way and other similar
rights in real property or any interest therein, provided the same are not of
such nature as to materially adversely affect the validity of title to or the
value, marketability or use of the property subject thereto;

        c.

liens for Taxes either not due and payable or due but for which notice of
assessment has not been given;

        d.

security given in the ordinary course of the Business to any Governmental
Authority in connection with the operations of the Business, other than security
for borrowed money;

        e.

the reservations in any original grants from the Crown of any real property or
interest therein and statutory exceptions to title that do not materially
detract from the value of the real property concerned or materially impair its
use in the operation of the Business; and

        f.

the Mortgage.

"Person" means any individual, firm, partnership, joint venture, trust,
corporation, limited liability company, unincorporated organization, estate or
other business entity.

"Parties" means the parties to this Agreement and their respective successors
and permitted assigns which become parties pursuant to this Agreement.

"Tax" and "Taxes" shall mean any or all Canadian federal, provincial, local or
foreign (i.e. non-Canadian) income, gross receipts, real property gains, goods
and services, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental, customs duties, capital
stock, franchise, profits, withholding, social security (or similar),
unemployment, disability, real property, personal property, sales, use,
transfer, registration, value added, alternative or add-on minimum, or other
taxes, levies, governmental charges or assessments of any kind whatsoever,
including, without limitation, any estimated tax payments, interest, penalties
or other additions thereto, whether or not disputed.

1.02 The following are Schedules to this Agreement:

Schedule "A" – Assets of GCL
Schedule "B" – Estimated Cash Flow Calculation for the 12 months from the
Execution Date
Schedule "C" – Restrictive Legends

2. INITIAL CONTRIBUTIONS & INTERESTS

2.01 The Parties contribute the following as their initial contributions to the
Business:

--------------------------------------------------------------------------------


  (a)

GCL, as its initial contribution, hereby contributes all of its interest and
title in the Assets set forth in Schedule "A" hereto.

        (b)

Enertopia, as its initial contribution, hereby contributes the payments set
forth in Section 5.01 (a) and (b) hereof.

2.02 Effective on the Execution Date, the Parties shall have the following
initial Ownership Interests:

GCL  -  51% Enertopia  -  49%

2.02 Except as otherwise provided herein, the Parties shall bear the cost and
all liabilities arising under this Agreement and shall, pursuant to their
respective shares, own the Business all in proportion to their respective
Ownership Interests.

2.03 Unless this Agreement otherwise provides, all revenues and benefits derived
from the Business shall be received by the Parties in the ratio of their
Ownership Interests, and all obligations and liabilities incurred in respect of,
the Business shall be received or borne by the Parties in accordance with the
terms of this Agreement.

3. REPRESENTATIONS, WARRANTIES AND COVENANTS

3.01 Each of GCL and Enertopia represents and warrants to the other as follows:

  (a)

It is duly incorporated and is in good standing as to the filing of annual
returns under the laws of the jurisdiction of its incorporation.

        (b)

It has the corporate or other power to enter into this Agreement.

        (c)

All necessary and requisite corporate proceedings, resolutions and
authorizations have been or will be taken, passed, done and given to authorize,
permit and enable it to execute and deliver this Agreement.

        (d)

The entering into of this Agreement will not be in contravention or constitute
default under the laws of the incorporation jurisdiction of the Party or any
indenture, deed, agreement, undertaking or obligation of the Party or to which
it is a party.

        (e)

There are no actions or proceedings pending or, to its knowledge threatened
which challenge the validity of this Agreement or which might result in a
material adverse change in the financial condition of any Party or which would
materially adversely affect its ability to perform its obligations under this
Agreement or any other document in connection with them.


--------------------------------------------------------------------------------


  (f)

This Agreement is a valid, binding and enforceable obligation of each of the
Parties in accordance with its terms.

3.02 GCL and Selenski hereby jointly and severally represent, warrant and
covenant to Enertopia that:

  (a)

The Lease Agreement is in good standing as at the date hereof and no default has
occurred thereunder and GCL has done no act whereby the Lease Agreement has in
any manner become impaired, and GCL has not assigned all or any part of its
interest in any of the Lease Agreement and has not granted any options,
interests or other rights in and to the Lease Agreement.

        (b)

The Property is free and clear of all Encumbrances except the Permitted
Encumbrances and there are no actions, suits or proceedings pending or to its
knowledge, threatened, against or adversely affecting or which could adversely
affect the Property before any federal, provincial, territorial, municipal or
other governmental authority, court, department, commission, board bureau,
agency or instrumentality, domestic or foreign, whether or not insured, and
which might involve the possibility of any judgment or liability against the
Property.

        (c)

They will maintain the Lease Agreement in good standing and they will take all
such actions as may be necessary to provide that the Property will at all times
during the term of this Agreement remain available for the operation of the
Business.

        (d)

Prior to expiry of the term of the Lease Agreement, GCL and Selenski will renew
the Lease Agreement for a five year term commencing on the date of such expiry
and such renewed lease agreement shall include a provision for automatic further
five year term renewals thereafter.

        (e)

All activities in relation to the Business up to the date hereof have been in
compliance with all applicable Laws including those for the protection of the
environment and no conditions exist which could give rise to the making of a
remediation order or similar order in respect of the Property or which could
subject Enertopia to liability.

        (f)

GCL has not, and to the best of its knowledge and following due inquiry, nor has
any other Person, in relation to the Business received any notice of any breach
of any Law or notice of default of any of the terms or provisions of any
agreements or instruments in respect of the Business and it has no knowledge of
any act or omission or any condition with respect to the Business which could be
give rise to any such notice.

        (g)

No consent or approval of any Governmental Authorities or other Persons are
required for the execution, delivery or performance of this Agreement or the
grant of an Ownership Interest in the Business to Enertopia.


--------------------------------------------------------------------------------


  (h)

GCL holds, and has at all times held, all material licenses, franchises,
permits, orders, consents, approvals, registrations, authorizations,
qualifications and filings with and under all applicable Laws (the "Permits")
necessary for the lawful conduct of its Business as it is presently being
conducted; (ii) all such Permits are in full force and effect; (iii) GCL has
complied in all material respects with the terms of the Permits and there are no
pending modifications, amendments or revocations of any such Permits; (iv) GCL
has timely applied for all required renewals of such Permits; (v) the Property
does not hold any Hazardous Material, nor is it subject to any Environmental
Liability that would be expected to result in an Environmental Liability
according to the Environmental Laws; and (vi) there are no pending (or, to the
knowledge of GCL or Selenski, threatened) material legal, administrative,
regulatory or other suits, actions, claims, audits, assessments, arbitrations or
other proceedings or, to the knowledge of GCL or Selenski, investigations or
inquiries with respect to the possible revocation, cancellation, suspension,
limitation or nonrenewal of any Permits, and there has occurred no event which
(whether with notice or lapse of time or both) could reasonably be expected to
result in or constitute the basis for such a revocation, cancellation,
suspension, limitation or nonrenewal thereof. The execution and delivery of this
Agreement, the consummation of the transactions contemplated hereby or the
performance by Vista of its obligations hereunder will not result in the
suspension, revocation, impairment, forfeiture or nonrenewal of any Permit.

        (i)

None of the foregoing representations and warranties contains any untrue
statement of a material fact or omits to state any material fact.

        (j)

The issuance of the Shares by Enertopia to the GCL as contemplated herein is
being made pursuant to an exemption from the registration and prospectus
requirements of applicable securities laws pursuant to Section 2.12 of National
Instrument 45-106

       

Prospectus and Registration Exemptions and in an offshore transaction to a
person who is not a U.S. Person pursuant to Regulation S under the United States
Securities Act of 1933, as amended (the "1933 Act") and GCL confirms to and
covenants with Enertopia that:

(i) it will comply with all requirements of applicable securities laws in
connection with the issuance to it of the shares and the resale of any of the
Shares; and

(ii) the Shares have not been registered under the 1933 Act or the securities
laws of any State of the United States and that Enertopia does not intend to
register the Shares under the Securities Act of 1933, or the securities laws of
any State of the United States and has no obligation to do so.

--------------------------------------------------------------------------------


  (j)

Upon the issuance of the Shares to GCL and until such time as is no longer
required under applicable securities laws, the certificates representing the
Shares will bear legends in substantially the form set forth in Schedule "C"
hereto.

4. FORMATION OF JOINT VENTURE AND MANAGEMENT

4.01 Upon completion of the transactions in Section 5.01(b) below, the Enertopia
and GCL shall be deemed to have formed a joint venture for the operation and
further development of the Business (the "Joint Venture").

4.02 GCL shall act as the manager of the Operations (the "Manager") for so long
as its Ownership Interest is 49% or more. If GCL’s Ownership Interest is less
than 49%, then Enertopia shall have the option, but not the obligation, to
choose to act as Manager at any time. In the absence of a decision by Enertopia
to act as Manager, GCL shall continue as Manager until such time as may
otherwise be determined pursuant to this Section 4.02.

4.03 At the time of formation of the Joint Venture the Parties shall also
establish a management committee to determine overall policies, objectives,
procedures, methods and actions for the Joint Venture (the "Management
Committee"). The Management Committee shall consist of one member appointed by
Enertopia and one member appointed by GCL. Each Party may appoint one or more
alternates to act in the absence of a regular member. Any alternate so acting
shall be deemed a member. Appointments by a Party shall be made or changed by
notice to the other members.

4.04 Each Party, acting through its appointed member in attendance at the
meeting, shall have the votes on the Management Committee in proportion to its
Ownership Interest. The representative of the Party whose Ownership Interest is
equal to, or greater than, 51% at any time will be the chairperson of Management
Committee meetings and will have a casting vote.

4.05 The Management Committee shall hold regular meetings annually at agreed
places. The Manager shall give seven (7) days’ notice to the Party of such
meetings. Additionally, either Party may call a special meeting upon thirty (30)
days’ notice to the other Party. In case of an emergency, reasonable notice of a
special meeting shall suffice. There shall be a quorum if at least one member
representing each Party is present; provided, however, that if a Party fails to
attend two consecutive properly called meetings, then a quorum shall exist at
the second meeting if the other Party is represented by at least one appointed
member, and a vote of such Party shall be considered the vote required for the
purposes of the conduct of all business properly noticed even if such vote would
otherwise require unanimity.

  (a)

If business cannot be conducted at a regular or special meeting due to the lack
of a quorum, either Party may call the next meeting upon two (2) days’ notice to
the other Party.

        (b)

Each notice of a meeting shall include an itemized agenda prepared by the
Manager in the case of a regular meeting or by the Party calling the meeting in
the case of a special meeting, but any matters may be considered if either Party
adds the matter to the agenda at least three (3) days before the meeting or with
the consent of the other Party. The Manager shall prepare minutes of all
meetings and each agenda for a meeting shall include the consideration and
approval of the minutes of the immediately preceding meeting of the Management
Committee.


--------------------------------------------------------------------------------

4.06 In lieu of meetings in person, the Management Committee may conduct
meetings by telephone or video conference, so long as minutes of such meetings
are prepared in accordance with Section 4.05. The Management Committee may also
take actions in writing signed by all members.

4.07 Except as otherwise delegated to the Manager in Section 4.08, the
Management Committee shall have exclusive authority to determine all matters
related to overall policies, objectives, procedures, methods and actions for the
Joint Venture. The Management Committee shall decide every question submitted to
it by a vote.

4.08 Subject to the terms and provisions of this Agreement, the Manager shall
have the following powers and duties:

  (a)

The Manager shall manage, direct and control Operations.

        (b)

The Manager shall keep the Joint Venture Assets free and clear of all
Encumbrances, except for those existing at the time of, or created concurrently
with, the acquisition of such Joint Venture Assets.

        (c)

The Manager shall obtain and maintain for itself and at its own cost, such
insurance, with such limits and deductibles, as would normally be maintained by
a reasonably prudent manager in the circumstances.

        (d)

The Manager shall keep the other Party advised of all Operations by submitting
in writing to the other Party a report every 30 days. At all reasonable times
the Manager shall provide the other Party access to, and the right to inspect
and copy all production reports, operations and other information acquired in
Operations.

        (e)

The Manager shall allow the other Party, at such Party’s sole risk and expense,
and subject to the Manager’s safety regulations, to inspect the Property and
Operations at all reasonable times.

        (f)

The Manager shall make or arrange for all payments required by leases, licenses,
permits, contracts and other agreements related to the Joint Venture Assets and
the Business.

        (g)

The Manager shall pay all Taxes, assessments and like charges on Operations and
the Business.

        (h)

The Manager shall:


--------------------------------------------------------------------------------


  (i)

apply for all necessary permits, licenses and approvals;

        (ii)

comply with applicable Laws in all substantial respects; and

        (iii)

notify promptly the Management Committee of any allegations of substantial
violation thereof.

4.09 The Manager shall conduct all Operations in a good, workmanlike and
efficient manner, in substantial accordance with sound industry standards and
practices, and in substantial accordance with the terms and provisions of
applicable leases, licenses, permits, contracts and other agreements pertaining
to the Business and/or the Joint Venture Assets. The Manager shall not be liable
to the other Party for any act or omission resulting in damage or loss unless
the same is a result of the Manager’s wilful misconduct or negligence.

5. ACQUISITION OF OWNERSHIP INTEREST AND MORTGAGE

5.01 Enertopia may acquire up to a 75% Ownership Interest in the Business by
satisfying the requirements set out in this Section 5.01:

  a)

Payment of $100,000 at the time of execution of the LOI (Completed);

          b)

Either concurrently with or immediately following the Execution Date, Enertopia
shall complete the following in return for which Enertopia will be granted and
vested with a 49% Ownership Interest in the Business:

          (i)

issue to GCL an aggregate of 10,000,000 common shares of Enertopia ("Shares");
and

          (ii)

pay to GCL the aggregate sum of $500,000, the full amount of which, less the sum
of $113,400 payable to Wolverton Securities as a finder's fee, shall be used by
GCL to upgrade the Business as may be necessary pursuant to MMPR requirements or
as may otherwise be required to advance the Business.

          c)

An aggregate of 6,400,000 of the Shares issued pursuant to Section 5.01(b)(i)
shall be held in escrow (the "Escrow Shares") by Enertopia's solicitors until
the Effective Date. Upon occurrence of the Effective Date, Enertopia will cause
its solicitors to release the Escrow Shares from escrow.

          d)

On or before the first anniversary of the Execution Date, Enertopia shall pay
the sum of $250,000 to GCL and issue 3,000,000 Shares to GCL, in return for
which Enertopia will be granted and vested with an additional 2% Ownership
Interest for a total Ownership Interest of 51% at such time.


--------------------------------------------------------------------------------


  e)

On or before the second anniversary of the Execution Date, pay the sum of
$150,000 to GCL and issue 3,000,000 Shares to GCL, in return for which Enertopia
will be granted and vested with an additional 9% Ownership Interest for a total
Ownership Interest of 60% at such time.

          f)

Upon earning a 60% Ownership Interest on or before the second anniversary of the
Execution Date in accordance with Sections 5.01(d) and (e), Enertopia shall have
the option to acquire an additional 15% Ownership Interest through the issuance
of an additional 3,000,000 Shares to GCL on or before the third anniversary of
the Execution Date.

          g)

In the event the Effective Date does not occur within twelve (12) months from
the Execution Date:

          (i)

GCL shall return all Shares issued to it by Enertopia pursuant to this Agreement
other than 3,600,000 Shares of the 10,000,000 Shares issued pursuant to Section
5.01(b)(i) (comprised of 1,800,000 Shares issued to Wolverton Securities and
1,800,000 Shares issued to GCL) which GCL shall be entitled to retain;

          (ii)

The Management Agreements (as hereinafter defined) shall terminate immediately
and Enertopia shall have no further obligation with respect to the Management
Compensation (as hereinafter defined); and

          (iii)

This Agreement shall terminate and Enertopia will be released from all
obligations under this Agreement and GCL will also be so released provided that
it has fulfilled its obligation pursuant to this Section 5.01(g)

5.02 For greater certainty, Shares issued pursuant to Section 5.01 shall be
registered in such names as GCL may direct and all cash payments made pursuant
to Section 5.01 are payable directly to GCL by way of wire transfer.

6. OPERATION OF JOINT VENTURE

6.01 During the period commencing on the Execution Date until the third
anniversary of the Execution Date, GCL may enter into certain management
agreements (the "Management Agreements") with certain employees or consultants
of GCL pursuant to which such individuals will receive compensation of $5,000
per month for a period to be specified in the applicable Management Agreement
(the "Management Compensation"). The Management Compensation shall be payable
out of the gross profits of the Business provided however that any shortfall due
to insufficient gross profits shall be paid by Enertopia.

6.02 Funds required from time to time by the Parties to operate the Business
will be obtained, to the greatest extent possible, by borrowing from a chartered
bank or other institutional lender. If a Party wishes to obtain a Joint Venture
Loan, they shall first provide the other Party with particulars of the terms of
any such proposed Joint Venture Loan including the amount of any commitment or
other loan fees, the security required by the lender and other terms and
conditions, and shall not finalize any such Joint Venture Loan without the prior
written approval of the other Party, such approval not to be unreasonably
delayed or withheld.

--------------------------------------------------------------------------------

6.03 Any Joint Venture Loan entered into in accordance with Section 6.03 hereof
shall be borne by the Parties hereto pro rata in proportion to their Ownership
Interest at the time of demand for payment by such bank or institution and if
any of the Parties discharge any liabilities of the Parties either directly or
pursuant to such guarantee given hereunder then the Party discharging the
liabilities shall have the right to be reimbursed by the Party or Parties not so
contributing so that in the end result each of the Parties shall have
contributed in proportion as aforesaid.

6.04 Commencing on the Execution Date, the Net Profits shall be distributed to
each of the Parties in proportion to their respective Ownership Interests on a
quarterly basis provided however for the 12 months following the Effective Date
each party shall re-invest 80% of the portion of Net Profits received by it back
into the Business for the further development of the Business. Thereafter any
reinvestment of Net Profits by the Parties shall be determined by the Management
Committee. The Parties agree to the estimated Cash Flow calculation for the 12
months following the Execution Date set forth in Schedule "B" hereto.

6.05 If funds are required for the operation of the Business, or other expenses
related to the Business, then the Parties agree to advance such funds in
accordance with their Ownership Interest (the "Contribution"), upon the demand
of either Party.

6.06 If either Party (the "Defaulter") fails to provide his or her Contribution
within 10 business days from the date required by the other Party (the
"Deficiency"), then the Party who has paid its Contribution may give written
notice to the Defaulter to pay its Deficiency. If such Defaulter does not pay
its Deficiency within 45 days of such notice, that Party making its own
Contribution as required (the "Contributor") will not be required to but may pay
all or any part of the Deficiency on behalf of the Defaulter. If the Contributor
pays all or any part of the Deficiency on behalf of the Defaulter:

  (a)

The total amount advanced by the Contributor on behalf of the Defaulter will be
aggregated from time to time and interest will accrue on the same from the date
or dates of such contribution at a rate of interest equal to that charged by the
Royal Bank of Canada’s prime rate plus three percent. Such total amount and all
interest accrued and unpaid thereon from time to time will be herein called the
"Deficiency Contribution";

        (b)

Any Deficiency Contribution will be Payable by the Defaulter to the Contributor
on demand by the Contributor.

6.07 Each Party agrees to indemnify and save harmless the other from and against
any loss, costs or damages it may suffer as a result of its failure to pay for
its Ownership Interest of the amounts due and owing under the Business.

--------------------------------------------------------------------------------

7. RESTRICTIONS ON TRANSFER/RIGHT OF FIRST REFUSAL

7.01 Except as otherwise expressly permitted in this Agreement:

  (a)

no Party shall, at any time during the course of this Agreement, sell, transfer
or otherwise dispose of or offer to sell, transfer or otherwise dispose of any
of its Ownership Interest unless that Party (the "Offeror") first offers by
notice in writing (the "Offer") to the other Parties (the "Others") pro rata in
accordance with their Ownership Interest the prior right to purchase, receive or
otherwise acquire the same;

          (b)

the Offer shall set forth:

          (i)

the Ownership Interest offered for sale;

          (ii)

the consideration therefor expressed only in lawful money of Canada;

          (iii)

the terms and conditions of the sale; and

          (iv)

that the Offer is open for acceptance for a period of sixty days after receipt
of such Offer by the Others;

          (c)

any of the Others may accept such Offer and by such acceptance specify any
additional portion of the Ownership Interest offered for sale that such Party is
prepared to purchase in the event that any of the Others fail to accept such
Offer and, if any of the Others fail to accept such Offer, such Party (pro rata
if more than one) shall be entitled to purchase such additional portion of the
Ownership Interest as shall be so available;

          (d)

if, and to the extent the Offer is not accepted, the Offeror may sell, transfer
or otherwise dispose of his remaining Ownership Interest to any other person,
firm or corporation (the "Third Party") only for the consideration and upon the
terms and conditions as set out in the Offer but only within the period of
ninety days after the expiry of the period for acceptance by the Others and, if
the Offeror does not do so, the provisions of this Section 6.0l will again
become applicable to the sale, transfer or other disposition of his Ownership
Interest and so on from time to time;

          (e)

no disposition of any Ownership Interest in the Business permitted by this
Section 6.01 shall be made unless the Third Party shall have entered into an
agreement with the Others by which the Third Party shall be bound by and
entitled to the benefit of the provisions of this Agreement and other Others
shall enter into such an agreement; and

          (f)

any Party who shall have disposed of all of their Ownership Interest in
compliance with the provisions of this Agreement shall be entitled to the
benefit of and be bound by only the rights and obligations which arose pursuant
to this Agreement prior to such disposition.


--------------------------------------------------------------------------------

7.02 Except as specifically provided herein, no Party shall mortgage, pledge,
charge, hypothecate or otherwise encumber their Ownership Interest or any part
thereof without the prior written consent thereto of the other Parties, which
consent may be arbitrarily withheld.

7.03 Notwithstanding any other provision of this Agreement, no Party shall be
entitled to sell, transfer or otherwise dispose of any of their Ownership
Interest or any part thereof without first obtaining the consent of the other
Parties, if such action would permit any other party to accelerate or demand the
payment of any Joint Venture Loan.

8. DEFAULT

8.01 It is an event of default (a "Default") if a Party (the "Defaulting Party",
the other Parties being the "Non-Defaulting Parties"):

  (a)

fails to observe, perform or carry out any of his obligations hereunder and such
failure continues for 30 days after any of the Non-Defaulting Parties have, in
writing, demanded that such failure be cured;

          (b)

fails to take reasonable actions to prevent or defend assiduously any action or
proceeding in relation to any of their Ownership Interest for seizure, execution
or attachment or which claims:

          (i)

possession;

          (ii)

sale;

          (iii)

the appointment of a receiver or receiver-manager of its assets; or

          (iv)

forfeiture or termination;

         

of or against any of the Ownership Interest of the Defaulting Party, and such
failure continues for 30 days after a Non-Defaulting Party has, in writing,
demanded that the same be taken or the Defaulting Party fails to defend
successfully any such action or proceeding;

          (c)

becomes bankrupt or commits an act of bankruptcy or if a receiver or receiver-
manager of his assets is appointed or makes an assignment for the benefit of
creditors or otherwise;

          (d)

fails after fourteen days' notice in writing to the other to resolve by
agreement a course of conduct requiring approval of the Parties in accordance
with Section 8.01 hereof.


--------------------------------------------------------------------------------

8.02 In the event of a Default, the Non-Defaulting Parties may do any one or
more of the following:

  (a)

pursue any remedy available to them in law or in equity, it being acknowledged
by each of the Parties that specific performance, injunctive relief (mandatory
or otherwise) or other equitable relief may be the only adequate remedy for a
Default;

        (b)

take all actions in their own names or in the name of the Defaulting Party or
the Parties as may reasonably be required to cure the Default, in which event
all payments, costs and expenses incurred therefor shall be payable by the
Defaulting Party to the Non-Defaulting Parties on demand with interest at the
Royal Bank of Canada prime commercial rate of interest for its most creditworthy
customers plus 6% per annum;

        (c)

implement the buy-sell procedure as set out in Section 9.01 hereof;

        (d)

waive the Default provided, however, that any waiver of a particular Default
shall not operate as a waiver of any subsequent or continuing Default.

9. BUY-SELL PROCEDURE

9.01 If any of the Parties are desirous of purchasing the Ownership Interest of
a Defaulting Party as defined in Section 8.02 hereof, the transaction shall be
initiated and completed in the following manner. The said party (hereinafter
referred to as the "Offeror") shall give to the other party (hereinafter
referred to as the "Offeree") notice in writing which shall contain the
following terms and provisions:

  (a)

the price for the Ownership Interest to be sold;

        (b)

an offer to buy all of the Ownership Interest owned by the Offeree at a fixed
price determined solely by the Offeror;

        (c)

an offer to sell all of the Ownership Interest owned by the Offeror to the
Offeree at a fixed price determined solely by the Offeror;

        (d)

payment of an amount equal to the total purchase price in cash or by certified
cheque on closing.

9.02 Upon receipt of the notice, the Offeree may, within a period of 30 days
thereafter, accept either one of the offers contained in the notice and shall
give written notification to the Offeror accepting either the Offeror's offer to
purchase or the Offeror's offer to sell as contained in the notice.

9.03 The individual parties hereto agree that failure to accept within the time
limited as aforesaid shall be for all intents and purposes be deemed to have
been a rejection of the Offeror's offer to purchase in the same manner as if the
Offeree had, in fact, rejected such offer to purchase by notice in writing. The
appropriate offer in accordance with the foregoing and acceptance thereof by
either notice in writing or the failure of the Offeree to accept the same shall
be deemed to constitute a binding agreement of purchase and sale as set out in
the Offeror's notice and in the terms and provisions of this Agreement. The
transaction or transactions of purchase and sale arising from the foregoing
shall be completed within sixty days after acceptance.

--------------------------------------------------------------------------------

9.04 In the event of a sale of an Ownership Interest in the said Business as
herein provided for, the party selling shall in this Section be referred to as
the "Seller" and the party purchasing shall in this Section be referred to as
the "Purchaser", and the following additional provisions shall apply:

  (a)

the date scheduled for closing (the "Closing") may be at any earlier date agreed
to and fixed by the individual parties hereto;

        (b)

any amount payable under the agreement of purchase and sale or other agreed
transaction shall be paid by way of cash or by way of certified cheque;

        (c)

if, upon the date set for Closing, the Parties shall be indebted to the Seller
in an amount recorded on the books of the Parties and verified by the
auditors/accountants of the Parties, such indebtedness shall be paid to the
Seller by the Parties at the time of Closing;

        (d)

if, upon the date set for Closing, the Seller shall be indebted to the Parties
in an amount so recorded and verified, the Purchaser shall be entitled under the
purchase price to pay, satisfy and discharge all or any portion of such
indebtedness and to receive and to take credit against the purchase for the
amount or amounts so paid on account of such indebtedness;

        (e)

if, on the date of Closing, the Seller is responsible on any covenant for the
liabilities of Business the Purchaser shall procure for the Seller and deliver
to him at the time of closing releases from any such covenants or guarantees or,
failing that, shall indemnify the Seller from any claim, action, demand or
liability that may arise by reason of such covenants or guarantees;

        (f)

if, on the date of Closing, the Seller shall have any securities lodged with any
person, including the Parties' bankers, to secure any indebtedness of the
Parties, then the Purchaser shall deliver the same free and clear of any claims
in connection with such indebtedness to the Seller. In the event the Purchaser
is unable to deliver the same, then the Purchaser shall execute all such
documents as may be reasonably required in order to indemnify and save harmless
the Seller in relation thereto;

        (g)

if, on the date of Closing, the Seller shall, for any reason, fail or refuse to
complete the transaction, the Purchaser shall have the right upon such default
without prejudice to any other rights which the Purchaser may have, upon payment
by the Purchaser of the balance due on closing (less or plus any adjustment
herein permitted) to the credit of the Seller in any chartered bank in the
Province of British Columbia or the solicitors for the Business on behalf of and
in the name of the Seller to complete the transaction as aforesaid and the
Seller hereby irrevocably constitutes the Purchaser the true and lawful attorney
of the Seller to complete the transaction and to execute any and every document
necessary in that behalf;


--------------------------------------------------------------------------------


  (h)

between the date of any offer and the date of Closing of any ensuing transaction
neither the Seller nor the Purchaser shall do or cause to be done anything
except in the ordinary course of business;

        (i)

notwithstanding any term or provision of this Agreement to the contrary, once
any of the sale provisions hereinbefore referred to are invoked or become
operative pursuant to the provisions of this Agreement, no other offer or notice
of sale or intention to sell shall be given or accepted until the Closing or
termination of the ensuing transaction.

10. NO PARTNERSHIP

10.01 Except as otherwise expressed in this Agreement, the rights and
obligations of the Parties will be, in each case, several, and will not be or be
construed to be either joint or joint and several. Nothing contained in this
Agreement will, except to the extent specifically authorized hereunder, be
deemed to constitute a Party a partner, an agent or legal representative of the
other Parties. It is intended that this Agreement will not create the
relationship of a partnership among the Parties and that no act done by any
Party pursuant to the provisions hereof will operate to create such a
relationship.

11. FINANCIAL

11.01 GCL agrees to change its fiscal year-end to August 31 on or before the
Effective Date.

11.02 Each Party shall be responsible for and pay their own respective corporate
and personal tax and duty obligations, whether in Canada, the United States, or
elsewhere, and each of the Parties shall hold the other and the Joint Venture
harmless and agree to indemnify them for those tax and duty obligations, as well
as and costs of collection, interest, fines, penalties, or litigation.

11.03 The books of account of the Business shall be maintained on an accrual
basis in accordance with Generally Accepted Accounting Principles, consistently
applied, and shall show all items of income and expense, all assets and
liabilities and the contribution accounts of the Parties.

11.04 GCL shall:

  (a)

cause to be prepared and furnished to Enertopia promptly after the close of each
fiscal period a balance sheet of the Business dated as of the end of the fiscal
period, a related statement of income or loss and a related statement of source
and application of funds for the Business for such fiscal period, all of which
shall be certified in the customary manner by the Auditor, and the same
information for the fiscal period as is required to be included in the periodic
reports referred to in (b) below.


--------------------------------------------------------------------------------


  (b)

upon request by Enertopia from time to time, provide to Enertopia any
information about the business and activities of the Business necessary for the
tax returns of Enertopia or other information on the business and affairs of the
Business as may be reasonably requested by Enertopia.

11.05 Any Party shall have the right from time to time at all reasonable times
during usual business hours and without causing a material disruption of the
Business, to audit, examine and make copies of or extracts from all records
relating to the Business. Such right may be exercised through any agent or
employee of such Party designated by it, or by independent accountants
designated by such Party. Such Party shall bear all expenses incurred in any
such audit or examination or for copies or extracts made at such Party's
request.

12. CONFIDENTIALITY

12.01 The making of this Agreement and the consummation of the transactions
contemplated in this Agreement will be maintained as strictly confidential, and
subject to the requirement of law and of governmental and regulatory
authorities, none of the Parties will make any disclosure concerning the terms
or conditions of this transaction or any other aspect of their dealings,
including, but not limited to, information relating to finances, customers,
technologies, or trade secrets except with the written consent of the other
Parties or as is necessary in order to carry out their respective contributory
duties under the terms of this Agreement.

12.02 The above restrictions will not apply to any information that:

  (a)

is in the public domain through no fault of the recipient;

        (b)

is authorized for disclosure by the disclosing Party;

        (c)

is received by the recipient from another unrestricted source;

        (d)

is independently developed by the recipient; or

        (e)

is lawfully required to be disclosed by a court or other judicial proceeding in
any jurisdiction.

12.03 The Parties agree that because monetary damages alone would be
insufficient to consummate for a breach of these confidentiality provisions, any
Party may seek any judicial, nonjudicial or extraordinary relief available in
any court with competent jurisdiction to prevent the breach of these provisions.
This remedy is in addition to any other remedies that may be available.

13. GENERAL PROVISIONS

--------------------------------------------------------------------------------

13.01 This Agreement shall terminate:

  (a)

if either Party sells or otherwise disposes of its Ownership Interest in the
Business;

        (b)

The Parties, acting together, collectively sell the Business after which this
Agreement will cease to have any effect or be binding upon the parties except in
respect of the resolution of the rights and obligations of the parties during
the period prior to such sale and the payment of all monies between the parties
arising as a result;

        (c)

if the Parties hereto consent in writing to the termination hereof; or

        (d)

in accordance with Section 5.01(g) hereof.

13.02 Enertopia, GCL and Selenski shall execute such further assurances and
other documents and instruments and do such further and other things as may be
necessary to implement and carry out the intent of this Agreement.

13.03 The provisions herein constitute the entire agreement between the Parties
and supersedes all previous expectations, understandings, communications,
representations and agreements, whether verbal or written, including the LOI,
between the Parties with respect to the subject matter hereof.

13.04 If any provision of this Agreement is unenforceable or invalid for any
reason whatever, it shall not affect the enforceability or validity of the
remaining provisions of this Agreement and such provision shall be severable
from the remainder of this Agreement.

13.05 Any notice required to be given hereunder by any party shall be deemed to
have been well and sufficiently given if mailed by prepaid registered mail
return receipt requested, courier service or by electronic communication,
capable of producing a printed transmission to or delivered at the address of
the other party first written above or at such other address as any of the
parties may from time to time direct in writing, and any such notice shall be
deemed to have been received, if mailed or couriered, forty-eight hours after
the time of mailing or if sent by electronic communication on the date of such
communication. If normal mail service or courier service is interrupted by
strike, slow down, force majeure or other cause, a notice sent by the impaired
means of communication will not be deemed to be received until actually
received, and the party sending the notice shall utilize any other such services
which have not been so interrupted or shall deliver such notice in order to
ensure prompt receipt thereof.

13.06 Time shall be of the essence hereof.

13.07 This Agreement shall be governed by and construed in accordance with the
laws in force in the Province of British Columbia from time to time.

13.08 Should there be a disagreement or a dispute between the parties hereto
with respect to this Agreement or the interpretation thereof, the same shall be
referred to a single arbitrator pursuant to the Commercial Arbitration Act of
British Columbia and the determination of such arbitrator shall be final and
binding upon the parties hereto.

--------------------------------------------------------------------------------

13.09 Enertopia, GCL and Selenski agree and acknowledge that this Agreement has
been prepared by Macdonald Tuskey, Corporate & Securities Lawyers, who act
solely for Enertopia with respect to this Agreement and who offer no legal
advice to GCL or Selenski and that Macdonald Tuskey and Enertopia have requested
that each of GCl and Selenski seek and obtain independent legal advice in
connection with the review and execution of this Agreement, if required.

13.10 The headings in this Agreement form no part of this Agreement and shall be
deemed to have been inserted for convenience only.

13.11 Wherever the singular or the masculine is used throughout this Agreement
the same shall be construed as being the plural or the feminine or the neuter or
the body politic or corporate where the context so requires. The headings
immediately preceding each paragraph are inserted for the purpose of convenience
only and are to be excluded from any construction or interpretation of this
Agreement.

13.12 Each of Enertopia, GCL and Selenski shall make, do and execute or cause to
be made, done or executed all such further things, acts, documents, conveyances
and assurances as may be necessary or reasonably required to carry out the
intent and purpose of this Agreement fully and effectually.

13.13 This Agreement shall enure to the benefit of and be binding upon the
Parties and their respective personal representatives, successors and permitted
assigns.

13.14 This Agreement may be signed by facsimile, pdf email attachment or
original and executed in any number of counterparts, and each executed
counterpart will be considered to be an original. All executed counterparts
taken together will constitute one agreement

-Signature Page Follows-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Agreement as of the day and
year first above written.

ENERTOPIA CORPORATION by its authorized signatory

Per:

      Authorized Signatory    

GREEN CANVAS LTD.     by its authorized signatory    

Per:

    Authorized Signatory    

      (Witness)   TIM SELENSKI


--------------------------------------------------------------------------------

SCHEDULE "A"
List of Assets

List of assets

The Green Canvas Ltd.
As of Feb 25, 2014

  Assets   Amount in Dollars     Cash - checking accounts $  50,000     current
stock; medicinal product   40,000     growing lights; 70 lights. 1000watt,600
watt,   30,000     growing equipment;fans,dehumidifiers,ac units, co2 unit  
15,000     office equipment; packaging,computers,   4,000     water equipment:
RO systems   3,500     strain genetics;   15,000     pots for the plants   7,500
    alarm system   25,000     green houses; 3 of them, 80ft x 20ft   15,000    
tools   5,000     truck   3,000     auto clave   1,200                     Other
assets (specify)   -     Total Assets $  214,200             Liabilities  
Amount in Dollars     Current Debt (Credit cards, Accounts) $  -     Notes
payable (describe below)   -     Taxes payable   -     Real estate mortgages
(describe)   -     Other liabilities (specify)   -     Other liabilities
(specify)   -     Total Liabilities $  -             Net Worth $  214,200  


--------------------------------------------------------------------------------

SCHEDULE "B"

Estimated Cash Flow Calculation for the 12 months from the Execution Date

[exhibit10-1x23x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x24x1.jpg]

--------------------------------------------------------------------------------

SCHEDULE "C"

Restrictive Legends

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE [the date that is 4 months and one day from
initial issuance of the security].

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.

--------------------------------------------------------------------------------